STURGIS, Judge
^dissenting).
Pursuant to the holding of the majority, an order has been entered herein denying defendant-appellants’ petition for rehearing.
Having considered said petition for rehearing and further reviewed the record on appeal, I have concluded that the only negligence with which the appellant corporation, defendant below, is properly though not legally chargeable is its failure to change its corporate name to something less enticing than the one in suit. It is my reconsidered opinion that the natural party defendant is no less bereft of actionable negligence. Feeling that we erred in rendering the judgment of affirmance, I would grant the petition for rehearing, recede from said judgment, reverse the judgment appealed, and direct the trial court to enter judgment for defendant N.O.V.
I therefore dissent from the order of the majority denying appellants’ petition for rehearing.